Citation Nr: 1242362	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-07 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected Hepatitis C, prior to July 22, 2008.

2.  Entitlement to a rating higher than 10 percent for service-connected Hepatitis C, from July 22, 2008.


REPRESENTATION

Veteran represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1970 to March 1973 and September 1975 to April 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a January 2009 rating decision, the RO granted an increased evaluation of 10 percent for Hepatitis C, effective July 2008.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has been granted entitlement to TDIU in an August 2012 rating decision.  Accordingly, the Board finds that Rice is not applicable in this case.


FINDINGS OF FACT

1.  Prior to July 22, 2008, the Veteran's Hepatitis C was not manifested by intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the prior 12 month period.  

2.  From July 22, 2008, the Veteran's Hepatitis C was not manifested by daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the prior 12 month period.  


CONCLUSIONS OF LAW

1.  Prior to July 22, 2008, the criteria for an initial compensable rating for service-connected Hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2012).  

2.  From July 22, 2008, the criteria for a rating higher than 10 percent for service-connected Hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, Social Security records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


II.  Ratings

Service connection for Hepatitis C was established by an April 2008 rating decision, at which time a noncompensable rating was assigned, effective from August 2007.  The rating was subsequently increased to 10 percent in a January 2009 rating decision, effective July 2008.  The Veteran is seeking a higher rating.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354.  A noncompensable rating is warranted when the Veteran is nonsymptomatic.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (2012).  A rating of 10 percent is warranted when there is intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  Id. 

A rating of 20 percent is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period.  Id.  

A 40 percent rating is warranted when Hepatitis C is manifested by daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A rating of 60 percent is warranted when Hepatitis C is manifested by daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.  

A rating of 100 percent is warranted when Hepatitis C is manifested by near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

Sequelae, such as cirrhosis or malignancy of the liver are to be rated under an appropriate diagnostic code, but the same signs and symptoms are not to be used as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1) (2012).  

For purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2) (2012).  

A.  Entitlement to an Initial Compensable Rating for Service-Connected Hepatitis C, prior to July 22, 2008

Prior to July 22, 2008, the Veteran is rated noncompensably for his service-connected Hepatitis C.  The Veteran asserts his disability is more severe than what is represented by a noncompensable rating.

As stated previously, a noncompensable rating for Hepatitis C is assigned when the Veteran is nonsymptomatic.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (2012).  A rating of 10 percent is warranted when there is intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  Id.

VA treatment records were reviewed.  In August 2007, the Veteran was seen for Hepatitis C.  It was noted that he had not been seen in the Hepatitis C clinic since 2003.  The Veteran indicated that he knew he had Hepatitis C but did not feel as though he was having any problems.  He denied having nausea or vomiting, weight loss, or hematemesis.  Similarly, the Veteran denied any symptoms in November 2007.

The Veteran was afforded a VA examination in March 2008.  The Veteran noted he was diagnosed in 2002 but denied any incapacitating episodes and stated that while he was not currently being treated, he was discussing medication options.  He denied weakness, anorexia, malaise, abdominal pain, weight loss, or weight gain.  Examination revealed a nontender abdomen with no evidence of splenomegaly.  There was no evidence of jaundice, no palmar erythema, and no evidence of bile duct proliferation or inflammation.

In May 2008, VA treatment records indicate the Veteran desired to start treatment for his Hepatitis C.  Importantly, however, the Veteran denied changes in appetite, heartburn, abdominal pain, or weight gain or loss.  His abdomen was nontender.  In June 2008, it was noted that he was taking Ribavirin and was on weekly interferon injections for his Hepatitis C.

The Board has considered the full history of the Veteran's service-connected Hepatitis C, prior to July 22, 2008.  A compensable rating, under Diagnostic Code 7354, prior to July 22, 2008, is not warranted because the Veteran did not experience intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the prior 12 month period.  

For example, in VA treatment notes from August 2007, the Veteran stated he had not gone to the Hepatitis C clinic since 2003 because he did not feel as though he was having any problems.  He denied having nausea or vomiting, weight loss, or hematemesis.  Similarly, the Veteran denied any symptoms in November 2007.  Furthermore, during the VA examination in March 2008 he denied any incapacitating episodes, weakness, anorexia, malaise, abdominal pain, weight loss, or weight gain.  Examination revealed a nontender abdomen with no evidence of splenomegaly.  There was no evidence of jaundice, no palmar erythema, and no evidence of bile duct proliferation or inflammation.  Although the Board notes the Veteran started treatment in May 2008, he denied changes in appetite, heartburn, abdominal pain, or weight gain or loss and his abdomen was nontender.  As such, the Board finds that the Veteran did not exhibit the symptoms necessary to warrant a compensable rating prior to July 22, 2008.

The Veteran has asserted that he started treatment in May 2008.  See April 2008 statement.  The Board does not dispute this, and acknowledges that the Veteran is competent to report his Hepatitis C symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical and lay evidence of record does not indicate that the assignment of any increased evaluation is warranted.  Prior to July 22, 2008, the Veteran did not indicate that he experienced intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the prior 12 month period.  Thus, evidence of increased Hepatitis C symptomatology has not been established, either through medical or lay evidence.

The Board has also considered the application of additional Diagnostic Codes, including Diagnostic Code 7312 for cirrhosis of the liver.  To warrant a rating of 10 percent, under Diagnostic Code 7312, there must be cirrhosis of the liver with symptoms such as weakness, anorexia, abdominal pain, and malaise.  See 38 C.F.R. § 4.114, Diagnostic Code 7312 (2012).  However, the Board notes that the Veteran was not diagnosed with cirrhosis and there are no reports of weakness, anorexia, or abdominal pain.

For all the foregoing reasons, the Veteran's claim for entitlement to an initial compensable rating for service-connected Hepatitis C, prior to July 22, 2008, must be denied.  

B.  Entitlement to a Rating Higher than 10 Percent for Service-Connected Hepatitis C, from July 22, 2008

In a January 2009 rating decision, the Veteran was granted a rating of 10 percent for service-connected Hepatitis C, from July 22, 2008.  He asserts his disability is more severe than what is represented by a 10 percent rating.

As stated previously, a rating of 10 percent is warranted when there is intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (2012).  

A rating of 20 percent is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period.  Id.  

VA treatment records were reviewed.  In July 2008, the Veteran complained of some manageable fatigue and some feelings of depression.  Despite these symptoms, the Veteran indicated he did not want to stop treatment.  Similarly, in August 2008, it was noted he had some manageable fatigue but no other severe problems or side effects from the Hepatitis C treatment at the time.  He denied nausea or vomiting, hematemesis or melena.  It was noted that the physician was unable to detect hepatomegaly due to protuberance from obesity.  Again, in January 2009 and December 2009, it was noted he had manageable fatigue but he denied nausea and vomiting.

The Veteran was afforded a VA examination in June 2012.  It was noted that the Veteran received treatment from May 2008 to May 2009 but the virus returned 6 months later.  The Veteran indicated that he was offered treatment but declined treatment currently.  The examiner noted that continuous medication was not required for control of the Veteran's liver condition but that the Veteran currently experienced intermittent fatigue as a result of his Hepatitis C and that he required dietary restriction of abstaining from fatty food and alcohol.  The examiner indicated that the Veteran did not have any incapacitating episodes in the past 12 months but that he experienced intermittent malaise as a result of cirrhosis of the liver.

The Board has considered the full history of the Veteran's service-connected Hepatitis C, from July 22, 2008.  A rating higher than 10 percent, under Diagnostic Code 7354, from July 22, 2008, is not warranted because the Veteran did not experience daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period.  Id.  

The Board notes that although the June 2012 examination indicated the Veteran requires dietary restriction and intermittent fatigue and malaise, he does not experience daily fatigue and malaise as required to warrant an increase to 20 percent.  Additionally, there is no evidence of anorexia, vomiting, nausea, right upper quadrant pain, or incapacitating episodes.  As such, the Board finds that the Veteran does not exhibit the symptoms necessary to warrant a rating higher than 10 percent from July 22, 2008.

The Veteran has asserted that his symptoms warrant an increased rating.  The Board acknowledges that the Veteran is competent to report his Hepatitis C symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  From July 22, 2008, the Veteran did not indicate that he experienced daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the prior 12 month period.  Thus, evidence of increased Hepatitis C symptomatology has not been established, either through medical or lay evidence.

The Board has also considered the application of additional Diagnostic Codes, including Diagnostic Code 7312 for cirrhosis of the liver.  To warrant a rating of 30 percent, under Diagnostic Code 7312, there must be cirrhosis of the liver with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  See 38 C.F.R. § 4.114, Diagnostic Code 7312 (2012).  While the Veteran was diagnosed with cirrhosis during the June 2012 VA examination, the evidence of record does not indicate that the Veteran has portal hypertension or splenomegaly.  Thus, the assignment of an increased rating under Diagnostic Code 7312 is not applicable.  

For all the foregoing reasons, the Veteran's claim for entitlement to a rating higher than 10 percent for service-connected Hepatitis C, from July 22, 2008, must be denied.  

C.  Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's Hepatitis C are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to July 22, 2008, entitlement to an initial compensable rating for Hepatitis C is denied.

From July 22, 2008, entitlement to a rating higher than 10 percent for Hepatitis C is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


